In an *783action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 10, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is denied, and the complaint is reinstated.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.